Citation Nr: 1011461	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of 
death.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to April 
1949.  The appellant claims as his surviving spouse. 

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2008 decision rendered 
by the Manila, the Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant was last denied her request to reopen the 
claim of service connection for the cause of death in 
September 2005.  The appellant did not perfect an appeal to 
that decision and it became final.  

2.  The evidence added to the record since the September 2005 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for the cause of death has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant' s representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in September 2007 and September 2009.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant has appealed the denial to reopen the claim for 
service connection for the cause of death.  The Veteran died 
in November 2003.  In April 2004, the appellant submitted a 
claim for service connection for the cause of death.  In a 
July 2004 rating decision, the appellant was denied service 
connection for the cause of death.  The RO found that no 
medical evidence was received that linked the Veteran's death 
causing condition to service.  The appellant was notified of 
the denial in July 2004.  The appellant did not appeal that 
decision and it became final.  

The appellant submitted a request to reopen her claim for 
service connection for the cause of death in April 2005.  
Since the document was termed as a claim to reopen, the 
document was not a notice of disagreement.  Later that month, 
the claim was denied.  The RO found that service connection 
for the cause of death was not warranted because the evidence 
failed to show that the cause of death was related to 
service.  The appellant was notified of the denial in April 
2005.  The appellant did not appeal that decision and it 
became final.  

In a September 2005 rating decision, the appellant was again 
denied service connection for the cause of death.  The RO 
found that there was no evidence which showed the Veteran's 
cause of death was incurred in service or had its onset one 
year post service.  The appellant was notified of the denial 
in September 2005.  In September 2006, the appellant 
submitted a notice of disagreement (NOD) to the September 
2005 decision.  In February 2007, the appellant was notified 
that the NOD could not be accepted because it was not signed 
and witnessed by two people.  The appellant was then 
instructed to complete the enclosed VA Form 21-27 and return 
it within 30 days.  The letter stated that if the appellant 
did not respond within 30 days of the date of the letter it 
would be assumed that she did not intend to complete her 
appeal and the case would be closed.  The appellant submitted 
another NOD in March 2007.  In an August 2007 letter, the 
appellant was informed that her NOD was untimely because it 
was not submitted within 30 days from the February 2007 
letter.  As such, the appellant did not perfect an appeal to 
the September 2005 decision and it became final.  In 
September 2007, the appellant submitted a request to reopen 
the claim of entitlement to service connection for the cause 
of death.  

At the time of the last final denial, the record contained, 
the appellant's claim, the November 2003 death certificate 
which cited the Veteran's immediate cause of death was 
cardiorespiratory arrest, antecedent cause osteoarthritis and 
underlying cause atherosclerotic heart disease.  The record 
also contained August 1996 outpatient orthopedic treatment 
records, an August 1996 hematology record, and an August 1996 
hospital admission record which noted diagnoses of left hip 
dislocation and open fracture dislocation left ankle.  Also 
of record at the time of the last final denial were: an April 
2005 certification that stated the Veteran was admitted in 
June 1975 and discharged in October 1975 with a diagnosis of 
arteriosclerotic heart disease; a February 1976 document 
which noted that the Veteran was admitted in June 1975 with a 
diagnosis of arteriosclerotic heart disease and that such was 
incurred while on active service (This document is not from 
the United States Government, is from an entity of the 
Philippines and does not identify either dates of recognized 
US or Philippine service.  The document does establish that 
he was eligible to retire/separate under PA authority.); and 
an August 2005 statement from Dr. A which noted that the 
Veteran was examined by the undersigned and was diagnosed 
with arteriosclerotic heart disease.  The record also 
contained other medical records which were unrelated to the 
Veteran's cause of death.  

Since the last final denial, the appellant has submitted: a 
medical certificate showing that in September 2007 she was 
diagnosed with hypertension, diabetes mellitus and other 
medical conditions; an August 1996 police record noting that 
the Veteran was in a car accident and that the passengers of 
the car sustained serious physical injuries and were treated 
at the hospital; and a November 2007 medical certificate 
which noted that the Veteran was admitted to the hospital in 
August 1996 with diagnoses of acute traumatic posterior left 
hip dislocation, lacerated wound dorsum left foot and soft 
tissue avulsion left heel.  The appellant has also submitted 
documents that were already of record, such include several 
August 1996 medical records, the Veteran's death certificate 
and the April 2005 certification.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the claim for 
service connection for the cause of death has not been 
submitted.  The appellant's claim for service connection was 
previously denied on the basis that there was no credible or 
acceptable evidence which showed the Veteran's cause of death 
was due to disease incurred in recognized service or had its 
onset one year post service.  At the time of the last final 
denial, the record contained orthopedic treatment records and 
records showing that the Veteran was treated in 1976 for 
arteriosclerotic heart disease and that arteriosclerotic 
heart disease contributed to his death.  

The evidence received since the last final denial consists of 
duplicates of what is already of record.  The appellant has 
also submitted other documents which show that 
arteriosclerotic heart disease contributed to the Veteran's 
death.  Although the appellant has re-submitted evidence 
showing that arteriosclerotic heart disease contributed to 
the Veteran's death, this fact had already been established.  
Therefore, such evidence is cumulative.  Moreover, the 
medical certificate discussing the appellant's medical 
conditions, the August 1996 police report and the August 1996 
hospital admission record are not material as they do not 
relate to an unestablished fact necessary to substantiate the 
claim.  

The Board recognizes that the appellant has resubmitted the 
February 1976 document which noted that the Veteran was 
admitted in June 1975 with a diagnosis of arteriosclerotic 
heart disease and that such was incurred while on active 
service.  However, the Board notes that this document was of 
record at the time of the last final denial and was already 
considered.  (As noted above, the document addresses 
eligibility to separate or retire in 1975 under PA authority.  
This does not involve a period of recognized service for VA 
purposes.)  The appellant has not submitted new evidence.  
Because the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, 
the appellant has not submitted new and material evidence.  
Thus, the Board concludes that new and material evidence has 
not been presented to reopen the claim.

Stated differently, at the time of the prior denial there was 
evidence that the Veteran had served until April 1949, that 
he had died in 2003, that the fatal disease process was first 
identified decades after recognized service and that he was 
eligible to retire or separate under PA authority in 1975.  
The record also included the appellant's claim.  The 
appellant's claim for service connection for the cause of 
death was last denied because there was no credible evidence 
which showed the Veteran's cause of death was related to 
recognized service.  The submitted evidence does not change 
any material fact, rather the evidence is cumulative.  


ORDER

The application to reopen the claim for service connection 
for the cause of death is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


